Case 4:95-cr-50061-BAF ECF No. 992 filed 02/11/19 PagelD.11936 Page1of4

‘|

Dion Eric Savage 19734-039
FGI Pekin |

P.O. Box 5000

Pekin, IL 61555

February 7, 2019

To: The Honorable Bernard A. Friedman
Senior U.S. District Judge
Theodore Levin U.S. CtHse, Room 100
231 W. Lafayette Blvd
Detroit, Mich 48226

Robert. W. Haviland, AUSA I L E
200 Federal Building

600 Church Street FEB 11 2019
Flint, Mich 48503

 

CLERK'S OFFICE

, ROIT
Philip Miller, Probation Officer DET

231 W. Lafayette Blvd, Ste. 901
Detroit, Mich 48226

RE: USA v. Savage
(Crim. Case No. 95-50061)
"Motion to Expedite Section 404 Proceedings"

Your Honor:

on January 2, 2019, I filed a Section 404 of the First
Step Act/§ 3582(c3(2) Motion. Section 404 of the First Step
rendered the Fair Sentencing Act of 2010 retroactive and in light
of the FSA being declared retroactive, pursuant to §§ 848(b)/
841(b)(1)(B) (iii), it now requires 8.4 kilograms of crack to
trigger a mandatory minimum life sentence under § 848(b).

This very Court granted Eric Lyzell Simpsons § 3582(c)(2)
motion as to Amendment 706, which has a threshold of 4.5 kilograms
of crack. See [docket entry 838]. See also U.S. v. Valentine,

694 F.3d 665, 669 (6th Cir. 2012)(Prior to Amemdment /06, a court
could impose the highest base-offense level if the quantity of
cocaine base attributed to the defendant was 1.5 kilograms or

more. Amendment 706 increased that threshold quantity to 4.5
kilograms). Thus, in:light of [docket entry 838), there is no
doubt that the quantity of crack attributed to the conspiracy is
less than 4.5 kilograms of crack cocaine. Thus, there is no

doubt that my mandatory minimum life sentence under § 848(b),

in light of Section 404 of the First Step Act of 2018, is no longer
a mandatory minimum life sentence (under the FSA § 841(b)(1)(B) (iti)
is now 28 grams of crack. 28 grams times 300 equals 8.4 kilograms,
see U.S. v. Jackson, 345 F.3d 631, 646 n. 5 (8th Cir. 2003))..

Furthermore and more importantly, it must be duly noted that the
Case 4:95-cr-50061-BAF ECF No. 992 filed 02/11/19 PagelD.11937 Page 2of4

drug amount attributed to the conspiracy, in light of the

plethora of evidence submitted in my § 3582(c)(2) Motion in a foot-
note of the Last page of said motion, calls into question whatever
amount of drugs the conspiracy was held responsible for. See
[docket entry 848, 6-pg transcript of reconsideration for
resentencing held on January 12, 2010 as to Eric Lyzell Simpson].
See also U.S v. Irons, 712 F.3d 1185, 1190 (7th Cir. 2013).

 

Your Honor, since "there is no doubt," in light of [docket
entry 838], and Section 404 of the First step Act of 2018, that I
no longer have a mandatory minimum life sentence under § 848(b), I
now have a Guideline range sentence of:

Original Base Offense level +38
(BOL 38, CHC II under the old law 1.5 KG's)
Leadership Enhancement +
Obstruction Enhancement +
First Step Act making Section 404/FSA

of 2010 retractive) Amendment 706 --
Amendment 750(New Law 840 G but less than -
2.8 KG Base Offense Level 34)

Amendment 782 - 2
Corresponding Guideline Range 210 to 262
(Base Offense Level 36, CHC II)

fh i

In addition to the above, I have been incarcerated since July
7, 1997 and to this very date of 2/7/19 I have been in prison for
259-months, not to mention the 1134 days of good time that is owed
to me. Thus, even if the Court were to impose the high-end of
262-months (BOL 36, CHC II), which I implore the Court not to, I
would still have more time in prison than the new law requires.

I am also cognizant of the unfortunate partial Government
shutdown that lasted 35-days, however, the shutdown is over, and
with all due respect to this Honorable Court and other parties
involved, I, like other eligible FSA prisoners who had MM life
sentences and other MM sentences and of which are now free men,
should not still be in prison.

Your Honor, all that I am asking is what is just due to me
in light of the new law(First Step Act of 2018, which rendered the
FSA of 2010 retroative), in an epeditious manner as other District
Judges from Iowa and Illinois are doing as to processing eligible
FSA prisoners. Judge Shadid of the Central District of Illinois
granted an immediate release of an eligible FSA prisoner "within"
3 weeks of President Donald J. Trump signing the First Step Act
into law on 12/20/18. I witnessed this with my own eyes (MiAngel
Cody was the brilliant lawyer who got this done).
Case 4:95-cr-50061-BAF ECF No. 992 filed 02/11/19 PagelD.11938 Page 3of4

CERTIFICATE OF SERVICE

I heréby certify that a true and
going Motion to Expedite the Sectio
has been placed in U.S. First Clas
2018, with the postage prepaid to

   
 
 
  

ete copy of the fore-

502) proceedings
Mail, this day of February 8,
parti¢s bel

Robert W. Haviland, AUSA

 

200 Federal Building Dion Pric Savage, Sr. 19734-0359
600 Church Street FCI Pekin
Flint, Mich 48503 P.O. Box 5000

Pekin, IL 61555

Philip Miller
231 W. Lafayette Blvd, Ste. 901
Detroit, Mich 48226
Case 4:95-cr-50061-BAF ECF No. 992 filed 02/11/19 PagelD.11939 Page 4of4

Dion Savage 19734-039 24gheP -

 

Federal Correctional Institution , PEeORTA Ti Gis
P.O. Box 5000 | - ;

Peki IL 61555 os &)19734-039-e- SER 4
ckin, BME ooaR PH at

231 W. Blvd
Detroit, Ml 4822
United States

 

     

(© 19734- 039 M8
US District Court Chm

Lafayetiedsivd”.
Detroit, MI 48226 TS 73),

United States

TAD Gab aby eo abo gdb ged edAU gift Hip fig fi gg hyd] pits

 

“ssoippe =" 243 0] ainsojoUa EU}

winjoi esesid ‘9sassa.. 3.jOUe 0} Bulpsemioy
40} S9UapUOd:s “SSO]IUG JOJM OI yy
*UONBDUeID 20 UO: - 4YUMNY JO! je19}Ria
OY] UIN}S! OF YSIM | 2A ‘ue vipsun{ sey
Ayyi9ey siyy yy > Wie youd 40 UOKSanb
Bsasit. ~~ .. 943 yy ‘payoadsul sou

Pouado usaaq i ,4.uU SEY 489) OY "NOA 0}
Buipsemio} 5a) saan, 901d Buypew jeioads

uGnoiy} pessacoid sem 19a] pasojoua au ©. Q00L-SSS19 1 ‘uDjeg

0002 XOg °O ‘d
bog uopmpsuy jeuoysaiiog jeleape4
~ WOO’ [IPI

 
